George Allison was by a verdict of a jury rendered in the county court of Choctaw county found guilty of the offense of illegally permitting his hogs to run at large. The penalty assessed was a fine of $1. The Attorney General has filed a motion to dismiss the appeal because it was filed too late, at a date more than 60 days after the final judgment was rendered, and no order appears extending the time; also for the further reason that no notice of appeal was served on the county attorney or court clerk, as provided by statute. The record discloses that both the grounds set forth in the motion to dismiss are well taken. It is therefore ordered that this appeal be and the same is hereby dismissed. *Page 190